DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 30 October 2020 and 08 February 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHIDA (US 2018/0282567 A1) in view of Ishihara (US 2011/0221813 A1).
As related to independent claim 1, ISHIDA teaches an ink jet recording apparatus (ISHIDA – Page 2, Paragraphs 31-33 and Figure, shown below) comprising: an aqueous ink composition (ISHIDA – Page 5, Paragraph 74); a liquid ejecting head having a nozzle for discharging the aqueous ink composition (ISHIDA – Page 1, Paragraph 2 and Page 2, Paragraph 33); and a cap member for protecting the nozzle (ISHIDA – Figure, shown below), wherein: the aqueous ink composition has a surface tension of 40 mN/m or less (ISHIDA – Page 7, Paragraph 98-99); the aqueous ink composition contains a wax having a melting point of 100°C or more [i.e. paraffin or polyolefin] (ISHIDA – Page 9, Paragraph 118). 
 

    PNG
    media_image1.png
    455
    589
    media_image1.png
    Greyscale


Continuing with claim 1, ISHIDA does not specifically teach the make-up of the cap member.  However, Ishihara teaches an ink jet recording apparatus with a cap member for protecting the nozzle (Ishihara – Page 3, Paragraph 54 and Figure 3, Reference #60, shown below), and specifically teaches the cap member has a coating film containing a silicone defoamer on a contact surface with the nozzle (Ishihara – Page 3, Paragraph 54 and Figure 3, Reference #64 & #42, shown below).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to specify the make-up of the cap member of ISHIDA with the silicone defoamer surface area in contact with the nozzle plane of Ishihara in an effort to provide a cap member with a surface that assists in removing the ink from the surface of the nozzle plane while sealing the nozzles to prevent the ink from drying (Ishihara – Page 3, Paragraph 60).

As related to dependent claim 2, the combination of ISHIDA and Ishihara remains as applied above and continues to teach a recording medium to which the aqueous ink composition is attached is a textile (ISHIDA – Page 2, Paragraph 36).
As related to dependent claim 3, the combination of ISHIDA and Ishihara remains as applied above and continues to teach the aqueous ink composition further contains an acetylenic surfactant, a silicone surfactant, or a fluorosurfactant (ISHIDA – Page 6, Paragraphs 84-85).
As related to dependent claim 4, the combination of ISHIDA and Ishihara remains as applied above and continues to teach the aqueous ink composition further contains an organic solvent having an SP value of 20 to 25 (cal/cm3)1/2 (ISHIDA – Page 5, Paragraph 76 – Page 6, Paragraph 82).
As related to dependent claim 5, the combination of ISHIDA and Ishihara remains as applied above and continues to teach a pressure cleaning mechanism for pressurizing from a side of the nozzle [i.e. ejecting not sucking] within the cap member (ISHIDA – Page 2, Paragraph 37).
As related to dependent claim 6, the combination of ISHIDA and Ishihara remains as applied above and continues to teach an opening shape of the cap member has a long axis/short axis ratio of 2.0 times or more and an opening area of 3.0 to 4.0 cm2 (ISHIDA – Figure, shown above).
As related to dependent claim 7, the combination of ISHIDA and Ishihara remains as applied above and continues to teach the aqueous ink composition further contains at least either of a pigment and resin particles (ISHIDA – Page 1, Paragraph 4 and Page 3, Paragraph 52).
 As related to dependent claim 8, the combination of ISHIDA and Ishihara remains as applied above and continues to teach the aqueous ink composition further contains a nonionic dispersant (ISHIDA – Page 1, Paragraphs 12-17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MIZUTANI et al. (US 2013/0300799 A1) teaches an ink jet recording apparatus with a cap member impregnated with a defoamer.  KUMAGAI (US 2015/0231885 A1) teaches an ink jet recording apparatus with a cap member with a coating film of silicone.  Yamada et al. (US 2015/0284159 A1) teaches a printhead nozzle protection cap with a film member on a contact surface with the nozzles.  HIRASAWA et al. (US 2015/0314605 A1) teaches a liquid ejecting apparatus with a cap member with a coating film and liquid absorbers.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853                                                                                                                                                                                                         3, 10